ORDER

PER CURIAM.
AND NOW, this 20th day of October, 2004, the Petition for Allowance of Appeal is hereby GRANTED, the order of the Superior Court is VACATED, and this case REMANDED. The record reveals petitioner raised the affirmative defense of estoppel in its petition to open, and that the Superior Court failed to address this issue before denying relief. As estoppel is a meritorious defense in a petition to open, see Lengyel v. Heidelberg, 412 Pa. 512, 194 A.2d 869, 873 (1963), this case is remanded for the express purpose that the Superior Court review the merits of petitioner’s defense of estoppel. Jurisdiction relinquished.